                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )                 4:11CR3095
                                       )
            v.                         )
                                       )
MELISSA NICOLE HAMMOND,                )                   ORDER
                                       )
                  Defendant.           )
                                       )


      IT IS ORDERED that:

      (1)   Plaintiff’s Motion to Dismiss Petition for Revocation (filing no. 93) is
granted.

      (2) The Petition for Offender Under Supervision (filing no. 77) is dismissed
without prejudice.

      (3) The Defendant’s Violation of Supervised Release Hearing set on October
24, 2018, is canceled.

      DATED this 23rd day of October, 2018.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
